Citation Nr: 0432489	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fragment wound to the left side of the face with retained 
metallic fragment.  

2.  Entitlement to a disability rating in excess of 20 
percent for fragment wounds of Muscle Groups XI and XII, left 
leg.  

3.  Entitlement to a disability rating in excess of 10 
percent for fragment wounds of Muscle Group XIII, left thigh.  

4.  Entitlement to a compensable disability rating for 
residuals of fragment wounds of the left chest.  

5.  Entitlement to a compensable disability rating for 
residuals of second degree burns of the left thigh and leg.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

This decision grants service connection for residuals of a 
fragment wound to the face with retained metallic fragment.  
The issue of service connection for residuals of a fragment 
wound to the left side of the face is being remanded and is 
addressed in the REMAND portion of the decision below.  It is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a retained metallic fragment in his right 
cheek, which is a result of injury during his active service.  

2.  The fragment wounds of Muscle Groups XI and XII, left 
leg, are each not more than moderate and combined they do not 
exceed a moderately severe injury of Muscle Group XI.  

3.  The fragment wounds of the left thigh include injuries to 
Muscle Group XIII and Muscle Group XIV, which are moderate, 
and no more than moderate; and which combined are no more 
disabling than a moderately severe wound of Muscle Group 
XIII.  


4.  The residuals of fragment wounds of the left chest are 
manifested by a slight injury to Muscle Group II and an 
asymptomatic scar.  

5.  Residuals of second degree burns of the left thigh and 
leg are manifested by asymptomatic scars which do not 
approximate 144 square inches and which are not ulcerated, 
unstable, tender or painful.  


CONCLUSIONS OF LAW

1.  A retained metallic fragment in the veteran's right cheek 
was incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a disability rating in excess of 20 
percent for fragment wounds of Muscle Groups XI and XII, left 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.56 and Codes 
5311, 5312 (2004).  

3.  The criteria for a disability rating of 30 percent, and 
no more, for fragment wounds of Muscle Groups XIII and XIV, 
left thigh, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7, 4.55, 4.56 and 
Codes 5313, 5314 (2004).  

4.  The criteria for a compensable disability rating for 
residuals of fragment wounds of the left chest have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.56, 4.118 and Codes 5302, 7803, 7804, 
7805 (2004).  

5.  The criteria for a compensable disability rating for 
residuals of second degree burns of the left thigh and leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7 and Codes 7803, 7804, 7805 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of September 2003 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notices 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.   However, the file reflects a 
continuous flow of information to the veteran.  The rating 
decision, statement of the case, and supplemental statements 
of the case, as well as the September 2003 VCAA letter, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than nonprejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service Connection for Residuals of a Fragment Wound to the 
Left Side of the Face With Retained Metallic Fragment.

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements that must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

With chronic disease shown as such in service, so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Background  There are two service medical records, dated in 
February 1948, to the effect that the veteran sustained a 
retained foreign body in his right cheek, while on duty at a 
bomb dump, when ammunition exploded.  The wound was not noted 
on the February 1949 examination for separation from service.  

The veteran did not mention the 1948 wound in his claim, 
received in October 1950.  It was not mentioned on the April 
1951 VA examination or the June 1951 rating decision.  
However, the June 1951 letter, which notified the veteran of 
the rating decision, told him that his right cheek condition 
was incurred during his service but was rated as zero percent 
disabling.  

The veteran appealed the evaluation of his other wounds.  In 
a letter dated in December 1952, the RO told him that it was 
forwarding a list of conditions, including a right cheek 
condition, to the Board for review.  The Board's decision did 
not mention the cheek injury.  

On the November 1957 VA examination, the veteran complained 
of pain in the left face, especially during chewing.  The 
examiner reported the veteran's head, face and neck to be 
normal.  

VA cervical spine X-rays, in July 1999, were interpreted as 
disclosing a metallic foreign body in the mandible on the 
right.  The VA cervical spine X-rays, of July 2000, put the 
metallic foreign body adjacent to the right mandibular angle.  

In a medical certificate dated in January 2002, Olivia 
Bayuga-Mandapat, M.D., certified that X-rays disclosed a 
small metallic foreign body located at the outer surface of 
the angle of the right mandible.  

Analysis  The service medical records show the veteran 
sustained a wound, with a retained fragment, in 1948, when 
ammunition he was guarding exploded.  A fragment is likely to 
be chronic and retained unless removed.  38 C.F.R. § 3.303(b) 
(2004).  There is no evidence that the fragment was ever 
removed.  VA X-rays, in July 1999 and July 2000, as well as 
private X-rays in 2002, revealed a fragment in essentially 
the same location as the 1948 injury.  The logical conclusion 
is that the veteran still has the fragment, which lodged in 
his right cheek years ago.  Consequently, the Board grants 
service connection for a fragment wound of the right cheek.  

The veteran has complained of pain in the left side of his 
face, asserting that the fragment may have entered there.  
The evidence at this time is not sufficient to support 
service connection for a left face injury and the Board 
specifically does not grant service connection for a left 
face injury in this decision.  Rather, the claimed left face 
injury is remanded, below, for further development.  

Ratings  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  



Evaluation of muscle disabilities:  
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
38 C.F.R. § 4.56 (2004)

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A Rating in Excess of 20 Percent for Fragment Wounds  
of Muscle Groups XI and XII, Left Leg.

Principles of combined ratings for muscle injuries.
    (a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
    (b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 through 
5323).
    (c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:
    (1) In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated 
to the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.
    (d) The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.
    (e) For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.
    (f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.
38 C.F.R. § 4.55 (2004).  

Injury to Muscle Group XI, the posterior and lateral crural 
muscles; the muscles of the calf, will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5311 
(2004).   

Injury to Muscle Group XII, the anterior muscles of the leg: 
tibialis anterior; extensor digitorum longus; extensor 
hallucis longus; and (4) peroneus tertius posterior, will be 
rated as 30 percent disabling where severe, 20 percent 
disabling where moderately severe, 10 percent disabling 
where moderate and noncompensable where slight.  38 C.F.R. 
Part 4, Code 5312 (2004).   

Background  The wounds were not documented in the service 
medical records when they were incurred.  On the February 
1946 separation examination, it was noted that the veteran 
had shrapnel wounds of the left lower extremity.  

The report of the April 1951 VA examination shows the 
proximal half of the left leg, on the anterior and lateral 
aspects, had several scars of various sizes and shapes.  All 
scars were smooth, nonadherent and slightly tender.  Hard 
foreign bodies could be felt.  X-ray studies revealed 
several metallic foreign bodies.  An exostosis arose 
medially from the proximal anterior end of the shaft of the 
left fibula.  

X-ray studies by the Veterans Memorial Hospital, in May 
1957, disclosed no evidence of fracture.  Two visible 
metallic foreign bodies were embedded in the soft tissues of 
the leg near the skin surface in the lateral aspect.  One 
measured approximately 0.5 by 0.4 centimeters and was about 
4 centimeters below the proximal end of the fibula.  The 
other foreign body was pinhead in size and almost to the 
surface of the skin, about the proximal third of the fibula.  
A summary of private hospitalization shows that retained 
metallic foreign bodies were removed from the left leg in 
September 1957.  

More detailed findings were recorded on the November 1957 VA 
examination.  Residual scars of a shell fragment wound were 
located at the lateral aspect, middle third of the left leg.  
Scars measured 5/8 inch by 4/8 inch and 1/4 inch by 1/4 inch.  
They were nontender and slightly depressed.  A surgical scar 
from the removal of a foreign body was located on the 
lateral posterior portion of the proximal third of the left 
leg.  The scar measured one inch long and was nontender and 
nondepressed.  It was noted that the veteran had muscle 
injury involving portions of the tibialis anterior, peroneus 
tertius, and gastrocnemius, manifested by pain and weakness, 
especially on walking.  X-rays of the left leg were 
interpreted as showing nothing unusual.  

On the May 2002 VA muscle examination, the veteran 
complained of moderate pain once or twice a week.  Pain was 
aggravated by cold weather.  The examiner estimated that 
there was no additional limitation of motion during a flair-
up.  The disability involved moderate to moderately severe 
wounds of Muscle Groups XI and XII.  There was slight to 
moderate interference with daily activities.  There was no 
significant tissue loss.  There was probably no tendon 
damage, neurologic deficit, or muscle weakness due to the 
wounds.  There was no loss of muscle function, gross 
atrophy, limitation of motion, or limitation of motion on 
flare-ups.  There was slight pain on a full range of motion.  
X-ray studies of the left lower leg were negative for 
fractures or retained metallic foreign bodies.  The 
pertinent diagnosis was healed scars, left leg, allegedly 
residual of gunshot wound and surgery, with probable 
residual of injury, moderate to moderately severe, Muscle 
Groups XI and XII. 

The May 2002 VA scar examination disclosed two healed scars 
on the left leg, middle third, lateral aspect, which 
measured 2 by 1 centimeter and 3 by 2 centimeters.  They 
were nondepressed, slightly adherent, nontender, with no 
ulceration, a smooth surface, and slightly darker color than 
the surrounding skin.  There was insignificant 
disfigurement.  There was also a healed scar on the left 
leg, lateral aspect, from surgical removal of shrapnel.  It 
measured 17 centimeters by 1/4 centimeter.  It was 
nondepressed, nonadherent, nontender, and lighter than the 
surrounding skin with no disfigurement or discoloration.  

The VA muscle examination of November 2003 revealed the 
lower extremities had fairly symmetric muscle mass.  Calf 
circumferences were 38 centimeters on the right and 38.5 
centimeters on the left.  There was a 15-centimeter scar 
over the left calf.  The scar was not tender or adherent to 
underlying tissue.  The X-ray report was that there was no 
shrapnel identified in the left lower leg.  There was a 2 by 
9 millimeter bony fragment protruding from the posterior 
margin of the left proximal tibia, which was likely related 
to prior trauma.  The remainder of the left tibia and fibula 
were within normal limits.  The pertinent diagnosis was 
status post shrapnel injury to the left lower extremity by 
history with radiographic evidence of shrapnel in the left 
thigh but not in the left calf or chest.  

Analysis  The current rating for the wounds of Muscles 
Groups XI and XII is based on the determination that each is 
a moderate wound.  Under the rules for combining injuries to 
adjacent muscles, the wounds to both muscle groups are 
compensated by increasing the level of the most extensively 
affected muscle.  In this case, the November 1957 rating 
decision combined the moderate injuries of Muscle Groups XI 
and XII and rated them as a moderately severe injury of 
Muscle Group XI, assigning a 20 percent evaluation.  That 
rating is now protected by law.  38 U.S.C.A. § 110 (West 
2002).  

For a higher evaluation, the evidence would have to show 
that the disability has increased in severity and now 
results in a moderately severe or severe injury of either 
muscle involved.  Our review of the evidence shows that the 
muscle injuries are no more than moderate.  

Specifically, considering the criteria for a moderately 
severe wound, we see that the veteran did not sustain a 
through and through wound.  The wounds were not of a deep 
penetrating nature and the surgeons were able to remove the 
fragments.  There is no evidence of debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  The veteran has complained of weakness but there 
is no evidence that his physical ability is less than normal 
for his age.  On the May 2002 VA muscle examination, the 
doctor stated that there was no weakness due to the wounds.  
Turning to objective findings, there are no exit scars, loss 
of deep fascia, loss of muscle substance, or loss of normal 
firm resistance of muscles compared with sound side.  

Further, the type of injury, history and complaint and 
objective findings are not consistent with a severe injury.  
The scars are not ragged, depressed and adherent indicating 
wide damage to muscle groups in missile track.  Palpation 
does not show loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles do not swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements do not indicate severe 
impairment of function when compared with the corresponding 
muscles of the uninjured side.  

The recent medical reports by trained and experienced 
medical professionals also provide the most probative 
evidence as to the extent of the current disabiities.  They 
establish by a preponderance of evidence that the service-
connected left leg wounds are not more than moderate and do 
not warrant more than a 20 percent rating in combination.  
Therefore, a higher rating must be denied.  

The Board has considered all bases for a higher evaluation.  
The criteria for rating muscle injuries include scars, so 
the scars cannot be compensated again under another 
diagnostic code.  38 C.F.R. §§ 4.14, 4.56 (2004).  

A Rating in Excess of 10 Percent for Fragment Wounds of  
Muscle Group XIII, Left Thigh.

Muscle Group XIII functions in extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee; and, acting with the rectus femoris and 
sartorius, (see Muscle Group XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and the knee and extension of 
the hip and the knee by belt-over-pulley action at the knee 
joint.  Muscle Group XIII includes the posterior thigh group, 
hamstring complex of 2-joint muscles: (1) the biceps femoris; 
(2) the semimembranosus; and (3) the semitendinosus.  The 
disability will be rated as 40 percent disabling where 
severe, 30 percent disabling where moderately severe, 10 
percent disabling where moderate and noncompensable where 
slight.  38 C.F.R. Part 4, Code 5313 (2004).  

Muscle Group XIV functions in extension of the knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XVII (1) in postural support of body 
(6); acting with hamstrings in synchronizing hip and knee (1, 
2).  Muscle Group XIV includes the anterior thigh group: (1)  
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  Injury to Muscle Group XIV, the anterior 
thigh group, will be rated as 40 percent disabling where 
severe, 30 percent disabling where moderately severe, 10 
percent disabling where moderate and noncompensable where 
slight.  38 C.F.R. Part 4, Code 5314 (2004).   

Background  As noted above, the wounds were not recorded in 
the service medical records at the time they happened.  The 
February 1946 examination for separation from service merely 
lists shrapnel, left lower extremity.  

On the April 1951 VA examination, the veteran's scars were 
described.  The shrapnel scar of the left thigh was 21/4 inches 
by 1 inch, smooth, nonadherent, nontender, and irregular.  
There was no limitation of left knee motion.  X-rays 
disclosed an 0.8 by 0.6 centimeter fragment.  

On the November 1957 VA examination, the left thigh was found 
to have a residual scar on the lateral aspect of its distal 
third.  The scar measured 2 inches by 1/2 inch.  It was 
nontender and slightly depressed.  The doctor noted that 
there was no atrophy and no impairment of the muscles.  
X-rays again revealed a metallic foreign body in the soft 
tissue of the middle third of the left thigh.  

On the March 1966 VA examination, the veteran complained of 
weakness in the left lower extremity.  There was a scar, of 
an alleged shrapnel wound, on the lateral aspect of the 
distal third of the left thigh.  It was nondepressed, 
adherent and nonpainful.  It measured 2 inches by 1/2 inch.  
There was no atrophy of the muscles of the left thigh.  The 
conclusion was a muscle injury involving the vastus 
lateralis, Muscle Group XIV.  This is the earliest medical 
opinion as to which muscle group was involved in the thigh 
wound.  

On the June 1978 VA examination, X-rays placed the fragment 
in the thigh within the soft tissues on the anterolateral 
aspect of the thigh in the middle third.  The X-ray 
impression was metallic foreign body, anterior thigh group of 
muscles, belonging to Muscle Group XIV, left.  The 
examination report placed the scar at the lateral aspect, 
distal third of the thigh, with a penetrating injury to the 
vastus lateralis.  The scar was nondepressed, nonadherent, 
and nontender.  The concluding diagnosis was scar left thigh, 
allegedly residual of shell wound and surgery with retained 
metallic foreign body and injury to Muscle Group XIV.     

The May 2002 VA muscle examination noted the veteran's 
complaint of moderate pain at the wound site, aggravated by 
cold weather.  There was no additional impairment during 
flare-ups.  The examiner considered it probable that the 
veteran had residuals of an injury to Muscle Group XIII.  
There was slight to moderate interference with daily 
activities.  There was no significant tissue loss.  Tendon 
damage was probably none.  Examination for muscle strength 
showed no weakness.  There was no muscle herniation, loss of 
muscle function, gross atrophy due to the wound, limitation 
of motion, or limitation of motion on flare-ups.  There was 
slight pain on full range of motion.  Joint function was not 
affected.  X-rays of the left thigh showed a single retained 
metallic foreign body 8 by 6 by 4 millimeters in the 
anterolateral soft tissues of Muscle Group XIV.  The left 
femur was intact.  The diagnosis was healed scar, left thigh, 
allegedly residual of wound and surgery with probable 
residual injury, moderate, Muscle Group XIII with retained 
metallic foreign body (Muscle Group XIV) by X-ray.  

The report of the May 2002 VA scar examination shows that the 
veteran had a healed scar on the left thigh, middle third, 
lateral aspect, allegedly residual of wound and surgery 
(removal of shrapnel), 4 1/2 by 1/4 centimeters, slightly 
depressed, slightly adherent, nontender, nonulcerated, and a 
lighter brown color than the surrounding skin.  There was 
insignificant disfigurement.  It was a residual of injury to 
Muscle Group XIII.  There was no tenderness, ulceration or 
skin breakdown, or edema.  The extent of underlying tissue 
loss was insignificant.  The scar did not limit function.  
The diagnosis was healed scar, left thigh, allegedly residual 
of wound and surgery.  

On the November 2003 examination of the veteran's bones, it 
was noted that there was no limp.  The veteran could squat.  
On the left, he had full extension and flexion to 120 
degrees.  The knee had normal mobility of the patella and 
there was no unnecessary or unusual grinding.  There was no 
instability.  The veteran complained of discomfort.  There 
was no atrophy.  

The VA muscle examination of November 2003 revealed the 
lower extremities had fairly symmetric muscle mass.  Thigh 
circumferences were 50 centimeters on the right and 51 
centimeters on the left.  There was a well-healed 4-
centimeter scar over the left thigh.  The scar was not 
tender or adherent to underlying tissue.  The X-ray report 
identified a 4 by 6 by 5-millimeter shrapnel fragment 
overlying the anterolateral soft tissues of the proximal 
third of the left thigh.  No bony abnormality was identified 
in the femur.  The remainder of the examination was 
unremarkable.  The pertinent diagnosis was status post 
shrapnel injury to the left lower extremity by history with 
radiographic evidence of shrapnel in the left thigh.  

Analysis  Examiners have variously identified a wound of 
Muscle Group XIII, without ruling out involvement of Muscle 
Group XIV, and have identified a wound of Muscle Group XIV, 
without ruling out involvement of Muscle Group XIII.  Only 
one examiner brought the whole thing together, but this is a 
very probative examination report.  It is the recent VA 
examination of May 2002.  It is the most recent VA 
examination, which identifies the muscle groups involved.  
The report shows that the examiner considered his own 
findings as well as the X-ray findings and reached a 
diagnosis which included both muscle groups:  healed scar, 
left thigh, allegedly residual of wound and surgery with 
probable residual injury, moderate, Muscle Group XIII with 
retained metallic foreign body (Muscle Group XIV) by X-ray.  
Consequently, we find that both muscle groups are involved.  

Since there is a retained metallic fragment, this is more 
than a slight injury.  38 C.F.R. § 4.56 (2004).  Review of 
the evidence shows the injury to most closely approximate a 
moderate injury to the muscle groups involved.  38 C.F.R. 
§ 4.7 (2004).  The medical evidence, set forth above, 
provides a preponderance of evidence which establishes that 
there is no muscle loss, or other manifestations which would 
approximate the criteria for a moderately severe or severe 
wound.  However, since there are moderate injuries involving 
two adjacent muscle groups, XIII and XIV, the regulation 
provides that they will be rated together.  That is, For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004).  
On this basis, we rate the moderate injuries to Muscle Groups 
XIII and XIV as a moderately severe injury to Muscle Group 
XIII and assign a 30 percent evaluation.  38 C.F.R. Part 4, 
Code 5313 (2004).  

The Board has considered all bases for a higher evaluation.  
The criteria for rating muscle injuries include scars, so 
the scars cannot be compensated again under another 
diagnostic code.  38 C.F.R. §§ 4.14, 4.56 (2004).  

A Compensable Disability Rating for Residuals of  
Fragment Wounds of the Left Chest

The original rating decision of June 1951 granted service 
connection for a residual foreign body in the left chest, 
rated as noncompensable, with no rating code assigned.  A 
rating code was not assigned until the August 2002 rating 
decision.  That decision used diagnostic code 5320, for 
Muscle Group XX, the muscles of the chest.  However, the use 
of diagnostic code 5320, is not supported.  The references to 
the scar on the chest, in the May 2002 VA examination, are 
too general.  There is no medical opinion which specifically 
identifies Muscle Group XX or any of its component muscles.  
On the other hand, there is a medical opinion, on the June 
1978 VA examination, which specifically identifies Muscle 
Group II and one of its component muscles, the pectoralis 
major.  The 1978 VA examination identifies the location of 
the injury with much greater specificity and establishes that 
the wound should be rated as an injury to Muscle Group II, 
rather than Muscle Group XX.  

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  It includes the extrinsic muscles 
of shoulder girdle: (1) Pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is  included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  38 C.F.R. Part 4, Code 5302 (2004) 

Background  This wound was not noted in the service medical 
records.  

On the April 1951 VA examination, a chest X-ray disclosed a 
metallic foreign body in the left infraclavicular area.  

X-ray studies by the Veterans Memorial Hospital, in May 1957, 
disclosed a small metallic foreign body visible at the 2nd 
anterior rib level on the left side, 3/4 inch medial to the 
costal margin.  It was removed in September 1957.   

On the November 1957 VA examination, there was noted to be a 
residual surgical scar from foreign body removal.  It was 
located at the left second infraclavicular space, in the 
midclavicular line.  The scar was 3/4 inches long.  It was not 
tender or depressed.  X-rays showed the chest to be within 
normal limits.  The diagnosis was residuals of shell fragment 
wound and surgery, left chest.  

In December 1965, Emilio L. Reyes, M.D., expressed the 
opinion that the veteran had intercostal neuritis of the 
anterior chest, resulting from residual injury at the site of 
the scar.  

On the March 1966 VA examination, it was noted that there was 
a scar on the left chest, one inch below the middle third of 
the left clavicle.  It was one inch long and was not 
depressed, adherent or painful.  

On the June 1978 VA examination, the veteran complained of 
pains in the left chest and shoulder, reporting that he could 
not carry weight with his left upper extremity.  The examiner 
found a scar in the infraclavicular area of the left chest.  
It was 1 inch by 3/8 inch, nondepressed, nonadherent, and 
nontender with slight injury to the pectoralis major.  No 
metallic foreign bodies were seen on the X-ray.  The 
diagnosis was scar, left chest, allegedly residual of 
shrapnel wound, with injury to Muscle Group II.  

On the May 2002 VA examination, the chest X-ray showed no 
fracture or retained metallic foreign body.  There were 
findings consistent with chronic basal bronchitis and 
arteriosclerotic cardiovascular disease.  

On the November 2003 X-rays, there were clear and moderately 
expanded lungs with bibasilar bands of discoid atelectasis, 
an enlarged left ventricle and tortuous calcified aorta 
consistent with systemic hypertension, and no evidence for 
shrapnel.  

On the November 2003 VA examination, the veteran complained 
of left neck pain, which he suspected was a result of the 
shrapnel injury to his left chest.  Examination of the chest 
disclosed a well-healed 2-centimeter scar which was 3 
centimeters below his left clavicle.  The scar was not a 
source of tenderness or adherent to underlying tissue.  The 
pertinent diagnosis was status post shrapnel injury to the 
left chest ... by history with radiographic evidence of 
shrapnel in the left thigh but not in the ... chest.  The scars 
over the anterior chest were not a source of discomfort or 
adherent to underlying tissue.  

Analysis  There is no evidence of debridement or infection.  
There is no evidence that this injury required prolonged 
treatment.  The veteran was apparently returned to duty after 
brief treatment.  The wound was superficial, such that the 
fragment could be removed when it was addressed by doctors in 
1957.  Healing has had good functional results.  There are no 
cardinal signs or symptoms of muscle disability as defined 
§ 4.56(c) (above).  There is minimal scarring.  There is no 
fascial defect, atrophy, or impaired tonus.  There is no 
impairment of function or metallic fragments retained in 
muscle tissue.  This injury clearly meets and does not exceed 
the criteria for a slight muscle injury, for which the rating 
code provides a noncompensable evaluation.  The veteran may 
feel that the scar causes symptoms, particularly in the neck, 
which warrant a higher evaluation; however, as a lay witness, 
he does not have the expertise to connect his claimed 
symptoms to the service-connected chest wound.  The medical 
reports by trained personnel are significantly more probative 
and establish that the chest wound residuals do not 
approximate a moderate muscle injury or any other criteria 
for a higher evaluation.  

The Board has considered rating the wound as a scar.  It is 
well healed and not ulcerated or unstable.  The medical 
reports show it is not tender or painful.  The medical 
reports also show that it does not affect chest function.  
Here, again, the medical reports provide the most probative 
evidence and establish that the wound residuals do not 
approximate any applicable criteria for the compensable 
evaluation of a scar.  38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805 (2001, 2004).  

A Compensable Disability Rating for Residuals of  
Second Degree Burns of the Left Thigh and Leg

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to August 30, 2002 scars from second-degree burns were 
rated as 10 percent disabling if the area or areas 
approximated 1 square foot (0.1 meter2).  38 C.F.R. § 4.118, 
Code 7802 (2001).  Effective August 30, 2002, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, with area or areas of 144 square 
inches (929 sq. cm.) or greater, warrant a 10 percent rating.  
38 C.F.R. § 4.118, Code 7802 (2004).  In essence, the new 
criteria simply restated the need for at least one square 
foot or 144 square inches to be affected, for a compensable 
rating.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  
Effective August 30, 2002, unstable superficial scars will be 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7803 
(2004).  Superficial scars which are painful on examination 
will be rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Code 7804 (2004).  Other scars will continue to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Code 7805 (2004).  

Background  The service medical records did not document the 
burns when they occurred.  When the veteran was examined for 
separation from service, in February 1949, it was noted that 
first and second-degree burns of the left thigh had been 
incurred in 1944.  There were no complications or sequelae.  
The burns were further described as asymptomatic.  

On VA examination in April 1951, it was noted that the 
veteran had burn scars.  Irregular, slightly depressed, 
rugged scars covered the lower half of the left thigh in its 
anterior and medial aspects.  They measured 4 inches by 3 
inches and 2 inches by 2 1/2 inches.  They were nonadherent and 
nontender.  On the lateral aspect, at the same level, was a 
similar scar measuring 6 inches by 2 inches.  In the 
diagnosis, the doctor reported that there were healed scars 
at the left thigh and leg due to shrapnel and left thigh and 
leg burns with an aggregate area of approximately 30 square 
inches.  That is, even with the area of the shrapnel scars 
added to the area of the burn scars, it did not approximate 
the total area required for a compensable rating.  38 C.F.R. 
§ 4.7 (2004).  

On the November 1957 VA examination, it was reported that the 
veteran had residual irregular scars of 2nd degree burns 
located at the anterior medial aspect of the lower half of 
the left thigh.  The scar measured 6 inches by 5 inches, or 
30 square inches.  It was nontender.  The diagnosis was 
residuals of 2nd degrees burns, left thigh, 30 square inches; 
no residuals found on left leg.  

On the March 1966 VA examination, the burn scars were noted 
on the anterolateral and anteromedial aspects of the distal 
third of the left thigh.  The anterolateral scar measured 6 
inches by 11/2 inches and the anteromedial scar measured 6 1/2 by 
2 1/2 inches.  The scars were from superficial second-degree 
burns.  There was no keloid, contraction, or deformity.  
There was no limitation of left knee motion.  

The report of the June 1978 VA examination documents two 
scars on the distal half of the left thigh, allegedly from 
burns.  One was anteromedially and the other was 
anterolaterally, measuring 6 1/2 inches by 2 1/2 inches and 6 1/2 
inches by 2 inches, respectively.  They were nondepressed, 
nontender and superficial.  The diagnosis was two scars, left 
thigh, allegedly residual of 2nd degree burns, asymptomatic.  

On the May 2002 VA scar examination, the veteran had several 
healed scars on the left thigh, lower half, scattered over 
the anteromedial and anterolateral aspects, allegedly 
residuals of second degree burns, 16 by 15 centimeters.  They 
were nondepressed, slightly adherent, with slight cicatrices.  
They were nontender.  There was no ulceration.  There was 
slight disfigurement.  They were a lighter color than the 
surrounding skin.  An alleged burn scar on the left leg was 
not visible.  There was no tenderness, ulceration or edema.  
The extent of underlying tissue loss was insignificant.  The 
scars did not alter function.  The diagnosis was healed 
scars, left thigh and leg, allegedly residuals of second 
degree burns; alleged burn scar on left leg not visible at 
present.  

The report of the November 2003 VA muscle examination noted 
that there was patchy pigmentation over the left thigh 
secondary to the previous burn.  The scarring was not a 
source of tenderness.  

Analysis  Once again, the Board notes the veteran's 
complaints.  However, as a lay witness, his assertions are 
outweighed by the reports of the medical professionals who 
have examined him over the years.  The medical personnel have 
the experience and training to more accurately determine if 
the criteria for a higher evaluation are met.  Here, there 
were several opinions as to the area of the burn scars.  None 
of these opinions approximated the 100 square inches required 
for a compensable rating for burns under diagnostic code 
7802.  Similarly, the burn scars were not ulcerated or 
unstable as required for a compensable rating under 
diagnostic code 7803.  They were not tender or painful as 
required for a compensable evaluation  under diagnostic code 
7804.  They did not impair thigh or knee function.  See 
diagnostic code 7805.  The Board has considered all 
applicable criteria; however, we find that the service-
connected burn scars do not approximate any applicable 
criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 
4.118 (2004).  Consequently, a noncompensable rating must be 
continued.  38 C.F.R. § 4.31 (2004).  

Other Criteria and Extraschedular Rating

For each of the service-connected disabilities considered 
here, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a retained metallic fragment in the 
veteran's right cheek is granted.  

A disability rating in excess of 20 percent for fragment 
wounds of Muscle Groups XI and XII, left leg, is denied.  

A disability rating of 30 percent, for fragment wounds of 
Muscle Groups XIII and XIV, left thigh, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.  

A compensable disability rating for residuals of fragment 
wounds of the left chest is denied.  

A compensable disability rating for residuals of second 
degree burns of the left thigh and leg is denied.  



REMAND

In the statement of the case and supplemental statements of 
the case, the RO characterized the service connection issue 
as one of entitlement to service connection for residuals of 
a fragment wound to the left side of the face with retained 
metallic fragment.  As discussed above, the veteran has a 
service-connected retained metallic fragment in his right 
cheek.  He has asserted that it may have entered on the left 
side of his face.  While the evidence of record is sufficient 
to connect the fragment to service, the evidence is not 
sufficient to resolve the veteran's left face complaints.  In 
accordance with VCAA, VA should obtain a medical opinion as 
to the extent of the residuals from the fragment which lodged 
in the veteran's right cheek, particularly determining the 
extent of any left face residuals.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination of his face and mouth.  
The claims folder should be made 
available to the examiner for review.  
Any tests or studies which the examiner 
may deem appropriate should be done.  
?	The examiner should express an 
opinion as to whether it is at least 
as likely as not that the foreign 
body retained in the veteran's right 
cheek injured the left side of the 
veteran's face.  
?	Any resultant damage to the left 
side of the veteran's face should be 
described.  
?	The examiner should express an 
opinion describing the track of the 
foreign body in the veteran's right 
cheek, noting any residual scarring 
or other damage.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



